Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-18 are allowed.
 (Claim 1) A method for creating a patent document summary from a patent document text, the method comprising: 
creating a data repository of stop-words based on analysis of a plurality of patent documents by a machine learning algorithm, wherein creating the data repository of stop-words comprises: 
employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, wherein manually identified stop words are initially provided to the machine learning model, 
wherein the plurality of patent documents act as collection of multiple data points utilized to train and develop the machine learning model based on the manually identified stop words,
 and wherein the stop-words are identified in the plurality of patent documents by the machine learning model, to create the data repository of stop-words; generating an array comprising a plurality of tuples from the patent document text based on the stop-words in the data repository, 
wherein the plurality of tuples are identified by removing one or more stop-words in the data repository from the patent document text; identifying each of: -2-Application No.: 16/571,083 
Attorney Docket No. IIP-GB-003-US at least one word-sequence from the array, wherein each of the at least one word-sequence occurs at least twice within the patent document text, and wherein each of the at least one word-sequence comprises a unique last word; 
at least one obscure word within the patent document; and at least one unabbreviated word within the patent document; 
replacing for each of the at least one word-sequence, second and subsequent occurrences of each of the at least one word-sequence within the patent document text with an associated substitute word-sequence, wherein the associated substitute word-sequence comprises at least one word; 
sequence within the patent document text with an associated substitute word-sequence, wherein the associated substitute word-sequence comprises at least one word; and each of the at least one obscure word with an associated simple word; and each of the at least one unabbreviated word with an associated abbreviated form; and generating, the patent document summary for the patent document text in response to the replacing.
The following is an examiner's statement of reasons for allowance:Regarding claims 1, the prior art of record, specifically Witbrock et al. ( et al. (US Patent  #6317708 )1 ) teaches a training set of encoded manually generated summary strings is compared to learn the probability that a summary word or phrase appearing in a summary string will follow another summary word or phrase. Summary strings are generated containing the most probable sequence of words and/or phrases for a preselected number of words in the summary string (Col. 2 lines 31-37). Kupiec et al. (US 5918240) teaches Methods of identifying sentences including cue words will not be described in detail herein because a method for doing so will be obvious to those of ordinary skill. Sentences including cue words have a cue word feature value of true, and those not including cue words have a false value (Col. 4 lines  0057-0062).
However, none of the prior art cited alone or in combination provides the motivation to teach at least one obscure word within the patent document; and at least one unabbreviated word within the patent document; 
replacing for each of the at least one word-sequence, second and subsequent occurrences of each of the at least one word-sequence within the patent document text with an associated substitute word-sequence, wherein the associated substitute word-sequence comprises at least one word; 
sequence within the patent document text with an associated substitute word-sequence, wherein the associated substitute word-sequence comprises at least one word; and each of the at least one obscure word with an associated simple word; and each of the at least one unabbreviated word with an associated abbreviated form; and generating, the patent document summary for the patent document text in response to the replacing.
Claim 10, A system for creating a patent document summary from a patent document text, the system comprising: a processor; and a memory communicatively coupled to the processor, 
wherein the memory stores processor instructions, which, on execution, causes the processor to: create a data repository of stop-words based on analysis of a plurality of patent documents by a machine learning algorithm, 
wherein creating the data repository of stop-words comprises: employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, 
wherein manually identified stop words are initially provided to the machine learning model, wherein the plurality of patent documents act as collection of multiple data points utilized to train and develop the machine learning model based on the manually identified stop words, 
and -5-Application No.: 16/571,083 Attorney Docket No. IIP-GB-003-USwherein the stop-words are identified in the plurality of patent documents by the machine learning model, to create the data repository of stop-words;
generate an array comprising a plurality of tuples from the patent document text based on the stop-words in the data repository, 
wherein the plurality of tuples are identified by removing one or more stop-words in the data repository from the patent document text; identify each of: at least one word-sequence from the array, 
wherein each of the at least one word-sequence occurs at least twice within the patent document text, and wherein each of the at least one word-sequence comprises a unique last word;
 at least one obscure word within the patent document; and at least one unabbreviated word within the patent document; replace for each of the at least one word-sequence, 
second and subsequent occurrences of each of the at least one word-sequence within the patent document text with an associated substitute word- sequence,
 wherein the associated substitute word-sequence comprises at least one word;
 each of the at least one obscure word with an associated simple word; and -6-Application No.: 16/571,083 Attorney Docket No. IIP-GB-003-US each of the at least one unabbreviated word with an associated abbreviated form; and generate, the patent document summary for the patent document text in response to the replacing.
The following is an examiner's statement of reasons for allowance:Regarding claims 10, the prior art of record, specifically Witbrock et al. (US Patent  #6317708 )) teaches a training set of encoded manually generated summary strings is compared to learn the probability that a summary word or phrase appearing in a summary string will follow another summary word or phrase. Summary strings are generated containing the most probable sequence of words and/or phrases for a preselected number of words in the summary string (Col. 2 lines 31-37). Kupiec et al. (US 5918240) teaches Methods of identifying sentences including cue words will not be described in detail herein because a method for doing so will be obvious to those of ordinary skill. Sentences including cue words have a cue word feature value of true, and those not including cue words have a false value (Col. 4 lines  0057-0062).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the plurality of tuples are identified by removing one or more stop-words in the data repository from the patent document text; identify each of: at least one word-sequence from the array, wherein each of the at least one word-sequence occurs at least twice within the patent document text, and wherein each of the at least one word-sequence comprises a unique last word; at least one obscure word within the patent document; and at least one unabbreviated word within the patent document; replace, for each of the at least one word-sequence, second and subsequent occurrences of each of the at least one word-sequence within the patent document text with an associated substitute word- sequence, wherein the associated substitute word-sequence comprises at least one word; and each of the at least one obscure word with an associated simple word; and each of the at least one unabbreviated word with an associated abbreviated form; and generate, the patent document summary for the patent document text in response to the replacing. 
Claim 18, A non-transitory computer-readable storage medium having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform steps comprising: creating a data repository of stop-words based on analysis of a plurality of patent documents by a machine learning algorithm,
 wherein creating the data repository of stop-words comprises: employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, wherein manually identified stop words are initially provided to the machine learning model, 
wherein the plurality of patent documents act as collection of multiple data points utilized to train and develop the machine learning model based on manually identified stop words, and wherein the stop-words are identified in the plurality of patent documents by the machine learning model, 
to create the data repository of stop-words; generating an array comprising a plurality of tuples from the patent document text based on the stop-words in the data repository,
 wherein the plurality of tuples are identified by removing one or more stop-words in the data repository from the patent document text; identifying each of: -9-Application No.: 16/571,083 Attorney Docket No. IIP-GB-003-US at least one word-sequence from the array, 
wherein each of the at least one word-sequence occurs at least twice within the patent document text, and wherein each of the at least one word-sequence comprises a unique last word; at least one obscure word within the patent document; and at least one unabbreviated word within the patent document; 
replacing for each of the at least one word-sequence, second and subsequent occurrences of each of the at least one word-sequence within the patent document text with an associated substitute word-sequence, wherein the associated substitute word-sequence comprises at least one word;
 each of the at least one obscure word with an associated simple word; and each of the at least one unabbreviated word with an associated abbreviated form; and generating, the patent document summary for the patent document text in response to the replacing.
The following is an examiner's statement of reasons for allowance:Regarding claims 18, the prior art of record, specifically Witbrock et al. ( et al. (US Patent  #6317708 ) teaches a training set of encoded manually generated summary strings is compared to learn the probability that a summary word or phrase appearing in a summary string will follow another summary word or phrase. Summary strings are generated containing the most probable sequence of words and/or phrases for a preselected number of words in the summary string (Col. 2 lines 31-37). Kupiec et al. (US 5918240) teaches Methods of identifying sentences including cue words will not be described in detail herein because a method for doing so will be obvious to those of ordinary skill. Sentences including cue words have a cue word feature value of true, and those not including cue words have a false value (Col. 4 lines  0057-0062).
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the plurality of tuples are identified by removing one or more stop-words in the data repository from the patent document text; identify each of: at least one word-sequence from the array, 
wherein each of the at least one word-sequence occurs at least twice within the patent document text, and wherein each of the at least one word-sequence comprises a unique last word; at least one obscure word within the patent document;
 and at least one unabbreviated word within the patent document; replace, for each of the at least one word-sequence, second and subsequent occurrences of each of the at least one word-sequence within the patent document text with an associated substitute word- sequence, wherein the associated substitute word-sequence comprises at least one word; 
and each of the at least one obscure word with an associated simple word; and each of the at least one unabbreviated word with an associated abbreviated form; and generate, the patent document summary for the patent document text in response to the replacing.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        07/29/2022